           Case 3:20-cv-05110-BHS-JRC Document 50 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     LOUIS JAMES THIBODEAUX,                          CASE NO. C20-5110 BHS-JRC
 8
                              Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION IN
                                                      PART AND GRANTING
10   DANIEL WHITE, et al.,                            PLAINTIFF LEAVE TO AMEND

11                            Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 40, and

15   Plaintiff Louis James Thibodeaux’s (“Plaintiff”) objections to the R&R, Dkt. 41.

16          On July 31, 2020, Judge Creatura issued the R&R recommending that the Court

17   grant Defendants Daniel White (“White”) and Junny Shon’s (“Shon”) motion to dismiss,

18   grant Plaintiff leave to amend his claims against Shon, and dismiss Plaintiff’s claim

19   against White with prejudice and without leave to amend. Dkt. 40. On August 7, 2020,

20   Plaintiff filed objections. Dkt. 41.

21          The district judge must determine de novo any part of the magistrate judge’s

22   disposition that has been properly objected to. The district judge may accept, reject, or

23
     ORDER - 1
24
           Case 3:20-cv-05110-BHS-JRC Document 50 Filed 09/29/20 Page 2 of 2




 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Plaintiff has established that leave to amend his claims against White

 4   and Shon is warranted. Regarding White, Judge Creatura concluded that Plaintiff’s claim

 5   against White was based on White’s role as a supervisor and that White should have

 6   known about the alleged harm to Plaintiff and acted to prevent such harm. Dkt. 40 at 10.

 7   In his objections, Plaintiff states for the first time that he intends to hold White

 8   accountable for failure to train Shon, which is a plausible theory for § 1983 liability. In

 9   light of these allegations, which were not before Judge Creatura, the Court concludes that

10   Plaintiff shall be allowed leave to amend his claims against White to provide factual

11   allegations sufficient to state a claim for failure to train. Therefore, the Court, having

12   considered the R&R, Plaintiff’s objections, and the remaining record, does hereby find

13   and order as follows:

14          (1)    The R&R is ADOPTED in part;

15          (2)    Defendants’ motion to dismiss is GRANTED;

16          (3)    Plaintiff is granted leave to amend his complaint against White and Shon;

17                 and

18          (4)    Judge Creatura shall set a deadline for any amended complaint.

19          Dated this 29th day of September, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

23
     ORDER - 2
24
